                       Case 7:08-cr-00707-KMK Document 185 Filed 01/21/20 Page 1 of 1
  Federal Defenders
- - -                        -   --   -
                                                                                                    Southern District
                                                                      52Duane Street-10th Floor, New York, NY 10007
  OF NEW YORK, INC.                                                            Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                              i t
  David E. Patton                                                                                Southern District of New York
                                                                                                      Jennifer L Brown
  Executive Direcwr                                                                                   Attorney-in-Charge
  and Attorney-in-Chief

                                                                        January 21, 2020

           BYECF

           The Honorable Kenneth Karas
           United States District Judge
           Southern District of New York
           300 Quarropas Street
           White Plains, New York 10601

           RE:        United States v. Ramel Williams
                      08 CR 707 (KMK)
                      14 CV 4848 (KMK)

           Dear Judge Karas:

                   I write with the consent of the Government to respectfully request an~
           adjournment of Mr. Williams' sentencing, currently scheduled for February 4, 2020.
           Mr. Williams has been incarcerated in Atwater, California, and, per the BOP website,
           is still in California. As our office did not represent him on the underlying matter, I
           have never met Mr. Williams. I have also not yet received the updated Pre-Sentence
           Report. While I have collected mitigation materials, I need to meet with Mr. Williams
           in person in order to effectively prepare a sentencing submission on his behalf. I will
           promptly meet with him as soon as he is produced in New York. I apologize to the
           Court for this delay.

                      Thank you for your consideration of this request.




                              exJJ e;.,~
                                  1
                                           f
                                           0     I
                                               3 I CP / 10   ~    '\
                                                                        Respectfully submitted,




                                      ~Old-QJ-
                                                         J   f}; 00
                                                                              1L--
                                                                        Tamara L. Giwa
                                                                        Assistant Federal Defender
                                                                        (212) 417-8719



           cc:        AUSA Christopher Clore (via ECF)
